Citation Nr: 0209551	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  01-06 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the August 1976 rating action which denied 
service connection for schizophrenia was clearly and 
unmistakably erroneous.

2.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from December 1961 
to May 1962, and from December 1974 to July 1976.  

The appeal comes before the Board of Veterans' Appeals 
(hereinafter Board) from August 2000 rating decision of the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO) in Montgomery, Alabama, finding that 
new and material evidence had not been submitted to warrant 
reopening of the veteran's claim for service connection for 
schizophrenia.  The appeal also arises from the February 2001 
decision of the RO finding that the August 1976 RO decision 
denying service connection for schizophrenia was not clearly 
and unmistakably erroneous. 

In the course of appeal, in July 2001, the veteran testified 
before a hearing officer at the RO.  He also testified before 
the Board at the RO in February 2002.  Transcripts of these 
hearings are contained in the claims folder.

The veteran in June 2000 submitted a request for compensation 
for physical and mental disability due to "malpractice" 
committed by VA from 1972 to the present.  The Board notes 
that the RO in a January 2000 decision denied the veteran's 
claim for compensation under the provisions of 
38 U.S.C.A.§ 1151 based on medication prescribed in 1972 
which, the veteran alleged, impaired his speech capacity.  
However, the scope of the June 2000 claim appears broader.  
In any event the June 2000 claim must be addressed.  It is 
therefore referred to the RO for appropriate action.


FINDINGS OF FACT

1.  An August 31, 1976 rating action erroneously failed to 
apply relevant regulatory provisions in denying entitlement 
to service connection for schizophrenia.  The result of the 
August 1976 rating decision would have been manifestly 
different but for this error.  

2.  The August 1976 rating action arises from a claim for 
service connection for schizophrenia submitted within a year 
following the veteran's July 13, 1976 separation from active 
duty.  

3.  In May 2000, the veteran submitted the currently appealed 
request to reopen a claim for service connection for 
schizophrenia.


CONCLUSIONS OF LAW

1.  The August 31, 1976 rating decision denying service 
connection for schizophrenia was clearly and unmistakably 
erroneous.  38 U.S.C. §§ 310, 331 (1976); 38 C.F.R. § 3.1(m) 
(1975); 38 C.F.R. § 3.105 (2001).

2.  Service connection for schizophrenia is granted effective 
from July 14, 1976.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (2001).

3.  The issue of whether the veteran has submitted new and 
material evidence to reopen a claim for service connection 
for schizophrenia is moot.  38 U.S.C.A. §§ 5110, 7104 (West 
1991); 38 C.F.R. § 20.101 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  CUE Claim

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist 
which are not applicable to this appeal.  The claim now 
before the Board involves an allegation of clear and 
unmistakable error (CUE).  The determination whether there 
was CUE in a prior rating decision is based upon the record 
and the law in effect at the time of the challenged decision.  
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  Therefore, 
the duty to assist in evidentiary development and the duty to 
notify the claimant of any additional evidence necessary to 
complete the application are not applicable where a CUE is 
claimed.  Livesay v. Principi, 15 Vet. App. 165 (2001).  
Hence, the claim will now be considered on the merits.

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105.  In this regard, a "[c]lear and 
unmistakable error is a very specific and rare kind of 
'error.' It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  If a 
claimant wishes to reasonably raise clear and unmistakable 
error there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, if 
true, would be clear and unmistakable error on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  It 
must be remembered that there is a presumption of validity to 
otherwise final decisions, and that where such decisions are 
collaterally attacked, and a clear and unmistakable error 
claim is undoubtedly a collateral attack, the presumption is 
even stronger.  Id. at 44.

The United States Court of Appeals for Veterans Claims 
(Court) propounded a three-pronged test to determine whether 
CUE was present in a prior determination: 

"(1) [e]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied," (2) the error 
must be undebatable and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  A 
finding of CUE requires that error, otherwise prejudicial, 
must be undebatable.  Akins v. Derwinski, 1 Vet. App. 228, 
231 (1991).

The veteran contends that the service department found that 
his schizophrenia, which existed prior to his period of 
service from December 1974 to July 1976, was aggravated 
during that period, and that the service department finding 
of aggravation was binding on the VA, pursuant to 38 C.F.R. 
§  3.1(m).  Hence, it is argued that VA "had to grant" 
service connection based on aggravation.  The veteran has 
alleged CUE with specificity, and the Board finds that the 
issue of CUE has been appropriately raised.  

In 1976, as now, service connection may be granted for a 
disability which is incurred in or aggravated by service.  
38 U.S.C. §§ 310, 331 (1976)

The pertinent applicable regulation law in effect at the time 
of the August 1976 RO decision has not changed.  That 
regulation, 38 C.F.R. §  3.1 (m), provides as follows:

"In line of duty" means an injury or 
disease incurred or aggravated during a 
period of active military, naval, or air 
service [....]  A service department 
finding that injury, disease or death 
occurred in line of duty will be binding 
on the Veterans Administration unless it 
is patently inconsistent with the 
requirements of laws administered by the 
Veterans Administration.  

38 C.F.R. §  3.1 (m) (1975).  

Service department determinations, which were of record at 
the time of the August 1976 RO determination, included a 
December 1975 service Medical Board report, and a May 1976 
service Physical Evaluation Board determination based on that 
report.  The Medical Board report noted the veteran's history 
of schizophrenia prior to service, and found that the 
schizophrenia existed prior to service.  Significantly, 
however, the Medical Board also found that the disorder was 
aggravated by the ordinary conditions of service.  The 
Medical Board found that these ordinary conditions of service 
proved to be in excess of that which his condition could 
tolerate, resulting in his re-hospitalization during service.  
The Physical Evaluation Board found that the veteran's 
schizophrenia was 10 percent disabling prior to service, and 
became 30 percent disabling during service, with a net 
aggravation of 20 percent.  

Applying 38 C.F.R. §  3.1(m) as in effect in August 1976 the 
Board finds that because the service determination of 
aggravation was not patently inconsistent with the 
requirements of VA laws, VA was bound by the service 
determination of aggravation.  Kinnaman v. Principi, 4 Vet. 
App. 20, 27-28 (1993).  Reasonable minds could not differ, 
because this law, 38 C.F.R. §  3.1(m), was clear, and the 
facts of the case allowed for no difference of opinion in 
this law's application to the facts.  The Board finds that 
the RO failed to apply the correct law as in effect and 
applicable at the time of the August 1976 determination, and 
the outcome would have been manifestly different had that 
error of law not been made.  The error is undebatable.  
Accordingly, the Board finds that the RO's denial of service 
connection for schizophrenia in 1976 was CUE, and that 
decision must be reversed. 

The effective date of a grant of service connection shall be 
the date of receipt of claim or the date at which entitlement 
arose, whichever is later, except that the effective date for 
direct service connection shall be the day after separation 
from service or the day entitlement arose, if a claim is 
received within one year of separation from service.  
38 U.S.C.A. § 5110; 38  C.F.R. § 3.400.  The veteran 
separated from active service on July 13, 1976.  Accordingly, 
service connection is granted effective from July 14, 1976.  

II.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for Schizophrenia.  

The Board's jurisdiction extends to "[a]ll questions of law 
and fact necessary to a decision by the [Secretary] under a 
law that affects the provision of benefits by the Secretary . 
. . ." 38 C.F.R. § 20.101(a).  

In this respect, however, the veteran is, by this Board 
decision, granted service connection for schizophrenia based 
on reversal of the August 1976 decision denying that claim.  
As noted above, the effective date of this grant is July 14, 
1976.  Thus service connection is granted from a date prior 
to the May 2000 submission of the veteran's request to 
reopen.  As such, the effective date assigned predates the 
date for service connection that might otherwise have been 
granted based on the May 2000 request to reopen.  Therefore, 
no additional benefit may be obtained by the request to 
reopen the claim for service connection for schizophrenia.  
Hence, the issue of whether new and material evidence has 
been submitted to reopen the claim is moot.  The Board may 
not exercise jurisdiction over the mooted issue.  Green v. 
West, 11 Vet. App. 472, 476 (1998).



ORDER

The August 1976 rating decision's failure to grant service 
connection for schizophrenia was clearly and unmistakably 
erroneous.  Service connection is granted effective from July 
14, 1976.  

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
schizophrenia is moot, and is dismissed for lack of 
jurisdiction.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

